          Case 3:16-cv-00525-VC Document 385 Filed 09/16/21 Page 1 of 1




                                         September 15, 2021


Via US Mail and Email

 Susan Y. Soong, Clerk of Court
 Kathleen Shambaugh, Chief Deputy of Operations (Kathleen_Shambaugh@cand.uscourts.gov)
 Office of the Clerk
 United States District Court
 450 Golden Gate Avenue
 San Francisco, CA 94102-3489




       Re:      Edwin Hardeman v. Monsanto Company, No. 3:16-cv-00525-VC (N.D. Cal.)
                Bill of Costs

Dear Ms. Soong and Ms. Shambaugh,

        I am local counsel in the above-captioned case. I write to request a further accounting of the
specific costs allowed and disallowed on the Amended Bill of Costs As Approved (ECF Dkt.
No. 366), pursuant to Local Rule 54-4(b). Specifically, can you please identify which of Plaintiff’s
requested costs, fees, and expenses were disallowed, along with any additional explanation which
may allow Plaintiff to supplement or correct his submission?

        Please let me know if there is someone else I should contact with this request, and feel free
to contact me with any questions.


                                           Thank you and kind regards,

                                               /s/Lori E. Andrus

                                           Lori E. Andrus




CC:          Kristen Melen (VCCRD@cand.uscourts.gov)
             Brian Stekloff (bstekloff@wilkinsonwalsh.com)



              _________________________________________________________
              155 Montgomery Street ∙ Suite 900 ∙ San Francisco, California 94104
                  T: 415.986.1400 ∙ F: 415.986.1474 ∙ lori@andrusanderson.com
